United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2775
                                    ___________

Keith Fisher,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
R. L. Morrison, Warden,                  *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: December 6, 2007
                                  Filed: December 20, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Federal inmate Keith Fisher appeals the district court’s1 partial denial of his 28
U.S.C. § 2241 petition. Following de novo review, see Hill v. Morrison, 349 F.3d
1089, 1091 (8th Cir. 2003), we agree with the district court that the Bureau of Prisons
had no obligation to consider Fisher for immediate placement in a Residential Reentry
Center (RRC), see Fults v. Sanders, 442 F.3d 1088, 1089-90 (8th Cir. 2006), and we
decline to consider Fisher’s newly raised claim that he is entitled to immediate RRC


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
placement based on extraordinary family circumstances, see Stone v. Harry, 364 F.3d
912, 914-15 (8th Cir. 2004).

      Accordingly, we affirm under 8th Cir. Rule 47B.
                     ______________________________




                                        -2-